,    OFFICE OFTHE   ATTORNEYGENERALOFTEXAS
                                AUSTIN

OIuroCyurr)
--
IIonorable'ToaColemn, Jr., Page 2
                    '.

         'provisionsof Sehato Ml1 tI0.43, Acts of
          tha 47th LeCislaturo, are lwbcr ooqxmles
          pomitted to resistor their'truoks at the
         'reduced~rateathgreia I;rovidcdif~thoy ara
          usod orclusively to haul Umber Cram on
         lands o-med.by the eaid ooqany to their
          tills for ,rrocessinS?"
              j3qytio~,Gof 'Satiate
                                  Bill 43 provfdes as follows:
              nAmxid Aots 1929, 4lstLegislature.
         Second Called Session, paSe 172, Chapter
         SS, Section 6a, as added Aots 1933, Grd
         Leglslatuse, First Called Gssoion, page
         02, Chapter 27, Section 1, as mended
         M;%i;;34, 43rd Le2Lslature, Third Called
         P       , paSo 75, Chapter 36, Sootion 1,
         so as to koraaftor  read as follms:
                w(Section Ga. E3mn a ooiw3rolti
         motor vchiclo so.u$Aito be reGistered aa&
         used by the owne,rthmeof only in thetmas-
         portation of his own poultry dairy, livo-
         stock, livestock products, tLber in its
         natural state, aad farm products to narket,
         or to other points for oale.,orprocesolx:g,
    I_   or the trwsportation by the ownor.therooT
         of laborers fro=1thafr &lam of residence,
         and neterlals, tools, ec,uilxent    and sup-
         plies, \?ithoutchar@, fro3 tto @ce         of ,,
         purohase or storqe, to his cm fam or
         ranch, cxolusively Por Itioown use, or use
         on such far3~or rmch, the registration
         license fee, for the mi@t       classifioatlona
.        herein mntione&, shall be fifty (5ic,$)     per
         eeat oP the resistration Poegreswibed ITOr
     ’   weight clasoificationoin Geotion 6 of the
         Act hereby mended, a3 tiAer?ded    in 'this Aot;
         provided further, that it shall bo the duty
         of the f:i&m;~ Comission to provide licease
         platosdistJ.nguishablefros license pl.atos
         used for cthzr comercial m&or vohiolo~
         u31ii~  the hi&weys; provided fwthor, ,ifthe
         Oi~GS~  of '6nyao;meroial IZOtOX WhiClOj COD-      -
         Ing vrithkntho provisions of.Chla hot, ahall
               .
lTonoYabl0Toza%olmzan, Yr.,   Bige   S



       Us6 or pamtt to be used any%suoh Pehiole
       for any other purpose than those provided
       for-in this AotL he shall be guilti;of a
       nlsdeaeanor, and upon conviction,.  shall be
      .fincd in any suu not less .thanTwenty-five
        $25.CO) Dollars nor snorethau TwofIundred
     ,I $200.00) ?Iollars, and eabh use of such.ve-       ,.
      :Jd.olc  axd each perixissionfor such use of
     .,.sueh  vbhiole shall oonotitute a separate
       offense;..?rovidod,  however,'~tinat
                                          all COEI-
       Eieroial notor vehicles, truck tractors,
       road tractors, trailera ahd sci&trailers
       as dofinoil ~JIYeotion 1 of Chapter 25 of
     : tho Gonazal Laws of the Pifth Cal.lstl:Ges-  .
       sion of the 41st Legislature, not'+@%g
      .svlthin  the provlslons of this Act ahail.   '._
..    -be reqtired to pay all rogistration'and
       1Zaenso fees‘pzcscribedby t&o other pro- ', ..,
       visions of Chapter 88, General Lam of
       the 4Lat Zc&3lnturo, second.caUe$ Ges-.
       slon aa mendcd by thin AC?;*;      T+1.    .
          The above quoted auendmqC 'inoludodwithin            .
Article 667Sa-Ga of Vernon*s Annotated CivI3.Btatutea then
olaasificationof **tinborin its jmtural stats* for the
firat tine. &bsequent to ths above quotoclariendmnt this
departmnt ruled 5x1opinion X0. 0-3357~a9 qo&l.o:$a:
            KSn t!m above onactient ttielc&lature
     '~included for the firat time, 'theclassifica-
      ..tlonof *timber in its ~Raturalstate.' t?n-
       quostbonablyoeder posts wou$d ooze within
       this legiolatfve olasaifioation. Therefore
       au $ndividual nay in our spinion, oporato
       a vehiole with a fnm license %hero.onas
       provided in jeotioa Ga, supra, and haul
       ceder posts cut off of land that said in-
       dividual owns.


           " * * 'ft is the opinicn of Ihis
      ai3pdnent thereforo that the   i.ndividual
      who purchases tiubcr fron others or who
          .
         .
IIotiorablo
         TOSIColomu, Jr., Pa50 4


     leases l.aadfor the solo yurpose of remov-
     in5 tiuber t!xrcfrouwould not be entitled
     to tho 9fm.m license**p;,ogi~odf~orin Arti-       . -.
     010 6675~6u, oupra.
          Under thofocts aet out in your latter the ooqmny
owns tha 1anQ fro?xwhich the 105s aro being:out. It is our
opinion that fin such a case the coxym~y%ould be In the saze
position as the individual who haul3 cedar posts whioh he
has cut fron his om lasd - that 13 entitled to a lio'ensoet
the reduced foe sot out in Sootiou 6a of the Registration
Law, aupra. Xe further boliove $hat from a readins of mid      .
5ection it is clear that tho.Le5islatureintended for any-
one operattn5 Eotor vehicles to tranoyort titiex in its
natural state (;rom on h%s'oxn land to be ablo to ~30 said
vehiolo for the purpose of trcmportin5laborors to the land
for purpose of rezovin5 said tiszberin its na"uura1state.
           i% do not believe that ahg company or individual.
oould haul tir&er in its natural state which he hod sur-           I   .




Ohesed fron others or which he had taken off of land leased
for purposes of rcuovinp,tha tizbcr therofroa in o.cmmroial
motor vehiolo with a license obtslned under Section 6a, supra.
Viealso do not balievetiuat any individualcould haul lmber
.or shy other oozzoditymde fro= tiiiberafter the tixabq in
its mtural #tat6 had been processed,regardless of whether
the ttier in its natural state had been takes off land owed
by the individual or not. It is our opinion also, that if a
 oonpany omsland It zny use a ruotorvehfole which has a Xi-
 oonse soourod under Section 6a,:supra, to haul logs in their
natural state cut fron suoh lazd and also to haul laborers     -
 to tho land for the purpose of cutting suoh timber.

                                     You.133
                                           very tru&     .     .




PIRST ASSISTANT
ATTORNEY GENERAL
                        .